DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on12/24/2021 has been entered.
Claims 1—18 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
GRABELSKY, DAVID 
REG. NO. 59208
On 1/14/2022


The application has been amended as follows: 
In the claims: 
please Cancel claims 9 & 10; and Amend the independent claims as

1.	(Currently amended) A device for transmitting encrypted information to a mobile communication network, the device comprising:
- a communication interface; and 
- at least one processor configured to derive a first security key for secure communications with a first access point of the mobile communication network, the first security key being based on information relating to the first access point, to use the communication interface to request use of or to use a further device as a relay to the mobile communication network, to determine whether the further device is connected to the first access point, and upon determining that the further device is not connected to the first access point:
	to derive a second security key based on information relating to a second access point of the mobile communication network to which the further device is connected, the second security key being for secure communications with the second access point, and 
	to use the communication interface to transmit information to the mobile communication network via the further device, the information being encrypted using the second security key,
wherein the at least one processor is further configured to:
generate a random number and to derive the second security key based on information relating to the second access point and based on the random number generated by the at least one processor; and
use the communication interface to transmit the random number generated by the at least one processor to the further device or to the second access point.

2.	(Currently amended) The device of claim 1, wherein the at least one processor is further configured to derive the second security key as part of a handover of the device from the first access point to the second access point.

3.	(Currently amended) The device of claim 2, wherein the at least one processor is further configured to request the handover upon the device receiving a message when another device has determined that the further device is not connected to the first access point.

4.	(Currently amended) The device of claim 1, wherein the at least one processor is further configured to use the communication interface to connect to the second access point and obtain the information relating to the second access point from the second access point.

5.	(Previously presented) The device of claim 1, wherein the information relating to the second access point comprises a random number generated by the second access point.

6.	(Previously presented) The device of claim 1, wherein the information relating to the second access point comprises information obtained by monitoring an air interface and which identifies the second access point.



8.	(Previously presented) The device of claim 1, wherein the information relating to the second access point comprises information relating to a Proximity Services session between the device and the further device.

9.	(Canceled)

10.	(Canceled)

11.	(Currently amended) A system for directing a device for transmitting encrypted information, the system comprising:
- a communication interface; and 
- at least one processor configured to determine whether a device wants to use or is using a further device as a relay to a mobile communication network and upon determining that the device wants to use or is using [[a]] the further device as a relay to the mobile communication network: 
	to determine an access point of the mobile communication network with which the device is associated, 
	to determine a further access point of the mobile communication network to which the device is connected or wants to connect, and 
,
wherein the device is configured to:
generate a random number and to derive the new security key based on information relating to the further access point and based on the random number; and
transmit the random number to the further device or to the further access point.

12.	(Currently amended) A method of transmitting encrypted information from a device to a mobile communication network, the method comprising:
- deriving a first security key for secure communications with a first access point of the mobile communication network, the first security key being based on information relating to the first access point;
- using or requesting use of a further device as a relay to the mobile communication network; 
- determining whether the further device is connected to the first access point; and
- upon determining that the further device is not connected to the first access point:
	- deriving a second security key based on information relating to a second access point of the mobile communication network to which the further device is connected, the second security key being for secure communications with the second access point; and
	- transmitting information to the mobile communication network via the further device, the information being encrypted using the second security key,
wherein the method further comprises:
generating a random number and deriving the second security key based on information relating to the second access point and based on the random number; and
transmitting the random number to the further device or to the second access point.

13.	(Currently amended) A method of directing a device for transmitting encrypted information, the method comprising:
- determining whether a device wants to use or is using a further device as a relay to a mobile communication network; and 
- upon determining that the device wants to use or is using [[a]] the further device as a relay to a mobile communication network:
	- determining an access point of the mobile communication network with which the device is associated;
	- determining a further access point of the mobile communication network to which the device is connected or wants to connect; and
	- directing the device to derive a new security key for secure communications with the further access point based on information relating to the further access point if the access point and the further access point are not the same access point,
wherein the device is configured to:
generate a random number and to derive the new security key based on information relating to the further access point and based on the random number; and
transmit the random number to the further device or to the further access point.

Currently amended) A non-transitory computer-readable medium having instructions stored thereon for transmitting encrypted information from a device to a mobile communication network, wherein the instructions, when executed by one or more processors, cause the one or more processors to carry out operations including:
- deriving a first security key for secure communications with a first access point of the mobile communication network, the first security key being based on information relating to the first access point;
- using or requesting use a further device as a relay to the mobile communication network; 
- determining whether the further device is connected to the first access point; and
- upon determining that the further device is not connected to the first access point:
	- deriving a second security key based on information relating to a second access point of the mobile communication network to which the further device is connected, the second security key being for secure communications with the second access point; and
	- transmitting information to the mobile communication network via the further device, the information being encrypted using the second security key,
wherein the operations further include:
generating a random number and deriving the second security key based on information relating to the second access point and based on the random number; and
transmitting the random number to the further device or to the second access point.

15.	(Currently amended) A non-transitory computer-readable medium having instructions stored thereon for directing a device for transmitting encrypted information, wherein 
- determining whether a device wants to use or is using a further device as a relay to a mobile communication network; and 
- upon determining that the device wants to use or is using [[a]] the further device as a relay to a mobile communication network:
	- determining an access point of the mobile communication network with which the device is associated;
	- determining a further access point of the mobile communication network to which the device is connected or wants to connect; and
	- directing the device to derive a new security key for secure communications with the further access point based on information relating to the further access point if the access point and the further access point are not the same access point,
wherein the device is configured to:
generate a random number and to derive the new security key based on information relating to the further access point and based on the random number; and
transmit the random number to the further device or to the further access point.

16.	(Previously presented) The device of claim 1, wherein determining that the further device is not connected to the first access point comprises receiving a message when another device has determined that the further device is not connected to the first access point.



18.	(Previously presented) The non-transitory computer-readable medium of claim 14, wherein determining whether the further device is connected to the first access point comprises receiving a message when another device has determined that the further device is not connected to the first access point.

Allowable Subject Matter
Claims 1—8 and 11—18 are allowed.
	No reason for allowance is necessary as the record is clear based on prosecution history, examiner’s amendment(s) above, and applicant’s amendments/argument filed on 12/24/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 Am to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434